--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2

 
ALAMO ENERGY CORP.
10575 Katy Freeway, Suite 300
Houston, Texas 77024




Aimwell Energy Limited,
10 Rosebery Avenue,
Harpenden
Hertfordshire,
AL5 2QP
Attn: Mike Rose/Bob Frost


Northdown Energy Limited
Oldfield House,
Oldfield Road,
London,
SW19 4SD
Peter Ross






Dear Sirs,


Re: Novation and Amendment of Participation Agreement regarding Petroleum
Exploration and Development Licence PEDL 245 dated 14th October, 2008 (the
“Licence”)


1.  
Alamo Energy Corp. (“Alamo”) and Aimwell Energy Limited (“Aimwell”) are parties
to a Letter Agreement  dated 11th January, 2010, relating to their Participation
in Petroleum Exploration and Development Licence PEDL 245 (“Participation
Agreement”).



2.  
 This Novation and Amendment Agreement sets out the agreement of Alamo, Aimwell
and Northdown Energy Limited (“Northdown”) (together the “Parties” and
individually a “Party”) in respect of certain matters, as herein specified,
relating to the Participation Agreement.



3.
Words and phrases used in this Novation and Amendment Agreement shall, unless
specifically defined herein or the context otherwise requires, bear the same
meaning as set out in the Participation Agreement.



4.
Pursuant to a Farm-Out Agreement of even date herewith, Alamo has agreed to
assign and transfer a 45.00% (forty-five per cent) legal and beneficial interest
in the Licence (the “Transferred Interest”) together with a corresponding
proportionate share of the Carry, referred to in Clause 5 below, to Northdown.



 
1

--------------------------------------------------------------------------------

 
5.
As more specifically set out in Clause 2 of the Participation Agreement, Alamo
agreed to pay all of Aimwell’s 10.00% (10.00 per cent) Percentage Interest share
of all costs, expenses, liabilities and obligations arising in respect of
operations jointly conducted by Alamo and Aimwell in respect of Joint Operations
until the date that a Field Development Plan is formally approved by the UK
Secretary of State for the development of a discovery of petroleum in the blocks
comprised in the Licence. Such agreement to pay as aforesaid is more
specifically defined as the “Carry” in the Participation Agreement.



6.
Clause 2 of the Participation Agreement further gave Alamo the right to assign
all or part of its Percentage Interest in each Block and the Licence to a third
party provided, inter alia, Alamo assigned and transferred a corresponding
proportionate share of the Carry to such third party and a corresponding share
of all of Alamo’s other rights and obligations under the Participation Agreement
attributable to the Percentage Interest to be assigned.



7.
By a Deed of Licence Assignment of even date herewith, Alamo transferred an
undivided legal interest in and under the Licence to Northdown. By a Deed of
Interest Assignment of even date herewith, Alamo transferred the Transferred
Interest to Northdown. Further the Parties intend to execute, of even date
herein, a Joint Operating Agreement to regulate operations under the Licence and
to define their respective rights, interests, duties and obligations in
connection with the Licence and in connection with all petroleum produced under
the Licence (“JOA”).



8.
In consequence of the matters referred to in Clause 6 above, Alamo wishes to (a)
assign and transfer to Northdown, the Northdown/Aimwell Carry (as defined in
Clause 9.1 below) together with a corresponding share of all of Alamo’s other
rights and obligations under the Participation Agreement attributable to the
assignment and transfer of the Northdown/Aimwell Carry; and (b) and to  be
released from the liabilities and obligations of Alamo in respect of the
Northdown/Aimwell Carry and corresponding share of all of Alamo’s other rights
and obligations under the Participation Agreement attributable to the assignment
and transfer of the Northdown/Aimwell Carry and the Transferred Interest and
Northdown wishes to assume, discharge and perform the liabilities and
obligations of Alamo in regard to the Northdown/Aimwell Carry and all such other
rights and obligations aforesaid under the Participation Agreement.



9.
With effect from the date hereof, the following amendments are made to the
Participation Agreement:



9.1  
Clause 2 of the Participation Agreement shall be deleted and replaced with the
following:



“2.
(i)  
Northdown shall pay 50% (fifty per cent) of Aimwell’s 10.00% (10.00 per cent)
Percentage Interest share of all costs, expenses, liabilities and obligations
(including without limitation, Licence obligations, Licence rentals, manpower
costs, well costs, seismic and other technical data costs) arising in respect of
operations jointly conducted in respect of the Licence (“Joint Operations”)
until the date that a Field Development Plan is formally approved by the UK
Secretary of State for the development of a discovery of petroleum in the blocks
comprised in the Licence (the “Northdown/Aimwell Carry”).



(ii)  
Alamo shall pay 50% (fifty per cent) of Aimwell’s 10.00% (10.00 per cent)
Percentage Interest share of all costs, expenses, liabilities and obligations
(including without limitation, Licence obligations, Licence rentals, manpower
costs, well costs, seismic and other technical data costs) arising in respect of
operations jointly conducted in respect of the Licence (“Joint Operations”)
until the date that a Field Development Plan is formally approved by the UK
Secretary of State for the development of a discovery of petroleum in the blocks
comprised in the Licence (the “Alamo/Aimwell Carry”).



(iii)  
Alamo and Northdown shall each be free to assign (whether by sale or farm-out or
otherwise) all or part of its Percentage Interest in each Block and the Licence
provided that:



(a)  
the third party assuming the interest being granted is acceptable to DECC; and



(b)  
is capable of fulfilling the obligations to be assigned, including without
limitation, the obligations under (c) and (e) following; and

 
 
2

--------------------------------------------------------------------------------

 
(c)  
in the case of the assignment by Alamo of all or part of its Percentage Interest
following the date hereof, such assignment shall include the assignment of a
corresponding proportionate share of the obligations in respect of Alamo/Aimwell
Carry; and the case of an assignment by Northdown of all or part of its
Percentage Interest following the date hereof, such assignment shall include the
assignment of a corresponding proportionate share of the  obligations in respect
of Northdown/Aimwell Carry.



By way of example of the above, if following the date hereof,  Alamo assigns
50.00% of its Percentage Interest (i.e a 22.50% Percentage Interest) to a third
party (“Incoming Party”, then 50.00% of the Alamo/Aimwell Carry, (being the
payment of 2.50% Percentage Interest share of Aimwell’s total 10.00% Percentage
Interest share of all costs, expenses, liabilities and obligations (“Costs and
Expenses”) arising in respect of Joint Operations in the Blocks) shall be paid
by such Incoming Party – the balance attributable to the Alamo/Aimwell Carry,
being the payment of 2.50% Percentage Interest share of Aimwell’s total 10.00%
Percentage Interest share of all Costs and Expenses arising in respect of Joint
Operations in the Blocks shall be paid by Alamo. The foregoing example shall
similarly apply to Northdown and the Northdown/Aimwell Carry.


(d)  
Alamo shall remain liable to Aimwell for any failure or default on the party of
Northdown to pay the Northdown/Aimwell Carry.



(e)  
In respect of any future assignment by Alamo of all or part of its Percentage
Interest and a corresponding proportionate share of the Alamo/Aimwell Carry to a
third party, Alamo shall remain liable to Aimwell for any failure or default on
the party of such third party to pay the corresponding proportionate share of
the Alamo/Aimwell Carry assigned to such third party.



(f)  
In respect of any future assignment by Northdown of all or part of its
Percentage Interest and a corresponding proportionate share of the
Northdown/Aimwell Carry to a third party, Northdown shall remain liable to
Aimwell for any failure or default on the party of such third party to pay the
corresponding proportionate share of the Northdown/Aimwell Carry assigned to
such third party. To the extent that Northdown does not assign all of its
remaining Percentage Interest, Alamo shall remain liable to Aimwell in respect
of a default on the part of Northdown, as and to the extent stated in (d) above,
in respect of the remaining part of the Northdown/Aimwell Carry not so assigned.



(g)  
Each of Alamo and Northdown shall procure in respect of any assignment of  all
or part of its Percentage Interest, that it enters into a legally enforceable
agreement with the other Parties in respect of the obligations assumed under
this Clause 10 (c), (e) and (f).”



9.2  
Clause 3 of the Participation Agreement shall be deleted and replaced with the
following:



“3.                 Aimwell shall, subject to any necessary Government and
partner consents,  have the right to assign (whether by sale or farmout or
otherwise) all or part of its Percentage Interests in each Block and the
Licence. The assignment of all or part of Aimwell’s Percentage Interest shall
also include the assignment, in equal proportions, of Aimwell’s  right to and
Alamo’s corresponding obligations in respect of  the Alamo/Aimwell Carry
together with Aimwell’s right to and Northdown’s corresponding obligations in
respect of the Northdown/Aimwell Carry; corresponding, in each case, with the
Aimwell’s Percentage Interest assigned.”


By way of example of the above, if following the date hereof: Aimwell assigns
50.00% of its Percentage Interest (i.e a 5.00% Percentage Interest) to a third
party (“Incoming Party”):


(a)  
then 50% of the right to (together with the corresponding obligation in respect
of) the Alamo/Aimwell Carry, (being the payment of a 2.50% Percentage Interest
share of the Incoming Party’s total 5.00% Percentage Interest share of all Costs
and Expenses arising in respect of Joint Operations in the Blocks) shall also be
assigned to such Incoming Party and Alamo shall pay a 2.50% Percentage Interest
share of the Incoming Party’s total 5.00% Percentage Interest share of all such
Costs and Expenses;

 
and equally,


 
3

--------------------------------------------------------------------------------

 
(b)  
50% of the right to (together with the corresponding obligation in respect of)
the Northdown/Aimwell Carry, (being the payment of 2.50% Percentage Interest
share of the Incoming Party’s total 5.00% Percentage Interest share of all Costs
and Expenses arising in respect of Joint Operations in the Blocks)  shall also
be assigned to such Incoming Party and Northdown shall pay a 2.50% Percentage
Interest share of the Incoming Party’s total 5.00% Percentage Interest share of
all such Costs and Expenses;.



 
(c)  
In such example, Aimwell will retain the right to 50% of the right to (together
with the corresponding obligation in respect of) the Alamo/Aimwell Carry and 50%
of the right (together with the corresponding obligation in respect of) the
Northdown/Aimwell Carry, in each case, being the payment of 2.50% Percentage
Interest share of Aimwell’s remaining 5.00% Percentage Interest share of all
Costs and Expenses arising in respect of Joint Operations in the Blocks.



9.3 
The reference in Clause 5, second paragraph to the “Oil and Gas UK form of JOA
as set out on the Oil & Gas UK website (Standard Agreements Oct 07)” shall be
replaced with the reference to “Oil and Gas UK form of JOA as set out on the Oil
& Gas UK website (Standard Agreements 2009).”



10. 
With effect  on the date hereof (the “Effective Novation Time”), each Party
severally agrees that:



  10.1.1  
Alamo shall cease to be a party to the Participation Agreement in respect of the
Transferred Interest and the Northdown/Aimwell Carry and Northdown shall become
a party to the Participation Agreement in respect of the Transferred Interest
and the Northdown/Aimwell Carry and shall assume the liabilities, perform the
obligations and be entitled to the rights and benefits therein in the place of
Alamo in respect of the Transferred Interest and the Northdown/Aimwell Carry;



10.1.2  
Northdown undertakes and covenants as a separate obligation with each Party to
assume, observe, perform, discharge and be bound by all liabilities, duties and
obligations of Alamo in respect of the Transferred Interest and the
Northdown/Aimwell Carry arising under the Participation Agreement in the place
of Alamo whether actual, accrued, contingent or otherwise and whether arising
on, before or after the Effective Novation Time and to be bound by the
Participation Agreement as if Northdown had at all times been a party to the
Participation Agreement in place of Alamo in respect of the Transferred Interest
and the Northdown/Aimwell Carry;



10.1.3  
each Party (other than Alamo) shall each release and discharge Alamo from the
observance, performance and discharge of each of the liabilities and obligations
assumed by Northdown in respect of the Transferred Interest and the
Northdown/Aimwell Carry and Northdown hereby undertakes in respect of the
Transferred Interest and the Northdown/Aimwell Carry, to fully indemnify and
hold harmless each such Party (solely so far as concerns the Participation
Agreement or any such side agreements, as defined in Clause 10.1.4 to which it
is a party) in respect of any claims, fines, proceedings, injury, cost
(including legal cost) loss, damage, or expense for which Alamo would have been
liable but for the release and discharge referred to herein;



10.1.4  
Clauses 10.1.1, 10.1.2 and 10.1.3 of this Amendment and Novation Agreement shall
also apply, as they apply to the Participation Agreement, in relation to any
other agreement, instrument or document between or binding upon Alamo and any or
all of the other Parties (and no other person or persons) (a "side agreement"),
if and to the extent that the side agreement in question relates to any of the
rights, liabilities and obligations affected by Clauses 10.1.1, 10.1.2 and
10.1.3 of this Amendment and Novation Agreement.



10.1.5  
The Percentage Interests and respective Alamo/Aimwell Carry
and   Northdown/Aimwell Carry in consequence of the above and following
execution of the Deed of Interest Assignment referred to in Clause 6 above,
shall be as follows:

 

    Percentage Interest Carry    
Alamo
45.00%
5.00% (Alamo/Aimwell Carry)
   
Northdown
45.00%
5.00%  (Northdown/Aimwell Carry)
   
Aimwell
10.00% -       100.00%    

 
 
4

--------------------------------------------------------------------------------

 
10.2  
Notwithstanding the foregoing provisions of Clause 10.1, Alamo shall be bound
and continue to be bound by this Clause 10.2 (which shall take effect as an
agreement separate and independent from the Participation Agreement and/or any
side agreement), to observe and perform such duties of confidentiality and
nondisclosure owed to the other Parties and as would have been applicable to it
under the Participation Agreement or any side-agreement had it continued to be
party, in respect of the Transferred Interest and the Northdown/Aimwell Carry,
to those agreements.

 
10.3  
This Amendment and Novation Agreement shall be treated as constituting all
actions, confirmations, consents and undertakings required of the Parties under
the Participation Agreement and/or any side-agreement for the purpose of giving
effect to the transfer to Northdown of the Transferred Interest and the
Northdown/Aimwell Carry.



11.
Nothing contained herein shall prejudice the rights and obligations of Alamo
and  Northdown under the Deed of Interest Assignment  referred to in Clause 7 or
under any other agreement between them in respect of the Transferred Interest.



12.
Northdown shall be solely responsible for the payment in a timely fashion of and
undertakes to pay, all and any stamp duty land tax (including any interest,
penalties and/or fines) payable on or in connection with the execution or
enforcement of this Amendment and Novation Agreement and all documents executed
pursuant to this Amendment and Novation Agreement and the assignment of the
Transferred Interest and shall fully indemnify Alamo and each of the other
Parties in respect of any costs (including legal costs), expenses, loss or
damage occasioned by its failure to pay (or any delay in paying) any such stamp
duty land tax.



13.
Subject as expressly provided in this Amendment and Novation Agreement, all
other provisions of the Participation Agreement and side agreements shall remain
in full force and effect and binding on the parties thereto, insofar as the same
are in full force and effect and binding on those parties immediately prior to
the Effective Amendment Time.



14.
This Amendment and Novation Agreement may be executed in any number of
counterparts and by the Parties on separate counterparts, each of which will be
deemed an original but which together shall constitute one agreement, with the
same effect as if the signatures on the counterparts were upon a single
engrossment of this Amendment and Novation Agreement provided that this
Amendment and Novation Agreement shall be deemed executed on the date hereof.



15.
The Parties confirm that no provision of this Amendment and Novation Agreement
is enforceable under the Contracts (Rights of Third Parties) Act 1999 by a
person who is not a party hereto.



16.
This Amendment and Novation Agreement shall be governed by and construed in
accordance with English law and each of the Parties hereby irrevocably submits
to the exclusive jurisdiction of the English courts.



 
5

--------------------------------------------------------------------------------

 
If you agree that the foregoing sets out the agreement between the Parties,
please could you sign where indicated below.
 
 


 
   

 
Signed for and on behalf of

 
ALAMO ENERGY CORP



 


 
   

 
Signed for and on behalf of
AIMWELL ENERGY CORP



 


 
   

 
Signed for and on behalf of
NORTHDOWN ENERGY LIMITED




 
6


--------------------------------------------------------------------------------